Cochrane, J. (dissenting):
The methods employed leading up to the confession cannot be justified or approved. But that question is not an issue on this appeal. The real question is was the confession a truthful one? The trial justice could not exclude it from evidence. All the facts and circumstances leading up to it as claimed both by the defendant and the prosecution were given to the jury. In a charge against which no criticism is made the jury were instructed to consider these facts and if they concluded that the confession was not voluntary or not in accordance with the facts they should disregard it. The charge as elaborated was more favorable to the defendant than he could legally require. The jury had the great advantage not possessed by us of being able to consider the personality of the defendant as a witness and after hearing and considering his testimony in the light of his appearance have concluded that when he made his confession he told the truth and that he was not telling the truth at the trial. I cannot resist the conclusion that their judgment on a question of that kind is better than the judgment of a court possessing less favorable opportunities than the jury for reaching a correct conclusion on that question. And if the jury was right on that question that is conclusive. They evidently did not believe, as it seems to me most men will not believe, that the methods used leading up to the confession, even if occurring exactly as the defendant described them, would extort from an innocent man a confession of a crime which might be punishable with death. The defendant is on trial here and not the parties who procured his confession. A reversal of this judgment does not reach them. If as intimated in the prevailing opinion the officers of the law also became criminals, that does not mitigate the crime of the defendant. If two crimes are committed one is not punished by allowing the other to *730go unpunished. Believing that the verdict of the jury was intelligent and fair and that the conduct of the trial by the trial justice was free from error, I cannot assent to a reversal based on a collateral impropriety entirely disconnected with the trial and not affecting the integrity of the verdict.
H. T. Kellogg, J., concurred.
Judgment of conviction reversed and the defendant returned to the custody of the sheriff of Essex county, there to await trial or such further proceedings as may be proper.